                 Case 20-50771-BLS          Doc 1     Filed 07/28/20       Page 1 of 7


                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 7

HERITAGE HOME GROUP, LLC, et al.,1                          Case No. 18-11736 (BLS)

                            Debtors.                        (Jointly Administered)



ALFRED T. GIULIANO, in his capacity as                      Adv. Proc. No. 20-___________ (BLS)
Chapter 7 Trustee of HERITAGE HOME
GROUP, LLC et al.,

                            Plaintiff,

vs.

WAYNE INDUSTRIES, INC.

                            Defendant.



                   COMPLAINT FOR AVOIDANCE AND RECOVERY
             OF PREFERENTIAL TRANSFERS PURSUANT TO §§ 547 AND 550

                Plaintiff, Alfred T. Giuliano in his capacity as chapter 7 trustee of Heritage Home

Group, LLC, et al., (the “Plaintiff”), for the estates of the above-captioned debtors (the

“Debtors”) in the above-captioned cases pending under chapter 7 of title 11 of the United States

Code (the “Bankruptcy Code”), by and through his undersigned counsel, as and for his

Complaint For Avoidance And Recovery Of Preferential Transfers Pursuant To 11 U.S.C.

§§ 547 and 550 (the “Complaint”) against the above-captioned defendant (the “Defendant”),

alleges as follows:


1
 The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers,
are: Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206);
HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate
headquarters was located at 1925 Eastchester Drive, High Point, North Carolina 27265.
7873446 V1
                Case 20-50771-BLS        Doc 1       Filed 07/28/20   Page 2 of 7



                                         THE PARTIES

               1.      On July 29, 2018, each of the Debtors filed a voluntary petition with this

 Court under chapter 11 of the Bankruptcy Code. The Debtors’ cases are jointly administered

 for administrative purposes only.

               2.      Each of the Debtors’ cases was converted to chapter 7 on March 15, 2019

 (the “Conversion Date”), and Plaintiff Alfred T. Giuliano, the trustee (the “Trustee”) was

 appointed the same date. The Bankruptcy Code authorizes the Trustee to pursue and prosecute

 avoidance actions on behalf of the Debtors’ estates.

               3.      Defendant Wayne Industries, Inc. is a corporation formed under the laws

 of the State of North Carolina with its principal office address at 4107 Cheyenne Drive,

 Archdale, NC 27263.

                                JURISDICTION AND VENUE

               4.      The United States Bankruptcy Court for the District of Delaware (the

 "Bankruptcy Court") has jurisdiction over this adversary proceeding under the Bankruptcy

 Code pursuant to 28 U.S.C. §§ 157(a) and 1334(a) and the Amended Standing Order of

 Reference from the United States District Court for the District of Delaware, dated February 29,

 2012.

               5.      This proceeding is a core proceeding within the meaning of 28 U.S.C.

 § 157(b) and the Bankruptcy Court may enter final orders for the matters contained herein.

               6.      Pursuant to Local Bankruptcy Rule 7008-1, the Plaintiff affirms his

 consent to the entry of final orders or judgments by the Bankruptcy Court if it is determined that




7873446 V1                                       2
                Case 20-50771-BLS          Doc 1        Filed 07/28/20   Page 3 of 7



 the Bankruptcy Court, absent consent of the parties, cannot enter final orders or judgments

 consistent with Article III of the United States Constitution.

               7.      Venue in this District is proper pursuant to 28 U.S.C. §§ 1408 and

 1409(a).

                              BASIS FOR RELIEF REQUESTED

               8.      This adversary proceeding is initiated pursuant to Rule 7001(1) of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and sections 547 and 550 of

 the Bankruptcy Code, to avoid and recover certain avoidable transfers that were made by the

 Debtors to the Defendant 90 days prior to the Petition Date.

                                               FACTS

                9.     Prior to the Conversion Date, the Debtors offered customers a wide array

 of home furnishings under several well-known brands, including Thomasville, Broyhill, Lane,

 Drexel Heritage, Henredon, Pearson, Hickory Chair, Lane Venture, and Maitland-Smith.

               10.     Prior to the Petition Date, the Debtors made certain payments to

 Defendant for goods and/or services provided to the Debtors pursuant to invoices or statements

 submitted by Defendant to the Debtors, including but not limited to the transactions between the

 parties identified on Exhibit A attached hereto.

               11.     During the ninety (90) days prior to the Petition Date, the Debtors made

 payments to or for the benefit of the Defendant, including those identified on Exhibit A attached

 hereto (collectively, the “Transfers”). Upon information and belief based on the records

 available to the Trustee at this time, Exhibit A sets forth the details of each of the Transfers,

 including the check or payment number, payment date, clear date, payment amount, invoice


7873446 V1                                          3
                  Case 20-50771-BLS       Doc 1       Filed 07/28/20   Page 4 of 7



 number, invoice date, and invoice amount. The aggregate amount of the Transfers is not less

 than $682,610.83.

               12.     Although it is possible that some Transfers might be subject in whole or in

 part to defenses under 11 U.S.C. § 547(c), Defendant bears the burden of proof pursuant to 11

 U.S.C. § 547(g) to establish any defense(s) under 11 U.S.C. § 547(c). Plaintiff sent an advance

 demand letter to Defendant inviting an exchange of information regarding any potential

 defenses, but no additional information was obtained through that process. Based this process

 and also based on the records and information available to the Trustee at this time, by filing this

 Complaint, the Trustee has conducted reasonable due diligence in the circumstances of this case

 to take into account known or reasonably knowable affirmative defenses under 11 U.S.C. §

 547(c). To the extent necessary, the Trustee reserves the right to amend this Complaint to

 address this issue.

                           FIRST CLAIM FOR RELIEF
             (AVOIDANCE OF PREFERENTIAL TRANSFERS—11 U.S.C. § 547)

               13.     Plaintiff repeats and realleges the allegations contained in each preceding

 paragraph of the Complaint as though set forth fully herein.

               14.     Within the ninety days prior to the Petition Date, the Debtors made the

 Transfers to Defendant in the total amount of $682,610.83, as more specifically described in

 Exhibit A.

               15.     Each of the Transfers to the Defendant was a transfer of property of the

 Debtors.

               16.     Each of the Transfers to the Defendant was made to or for the benefit of

 the Defendant.

7873446 V1                                        4
                 Case 20-50771-BLS         Doc 1       Filed 07/28/20   Page 5 of 7



                17.     The Defendant was a creditor of the Debtors (within the meaning of 11

 U.S.C. § 110(10)) at the time each of the Transfers was made or, alternately, received the

 Transfers for the benefit of a creditor or creditors of the Debtors.

                18.     Each of the Transfers to the Defendant was made on account of an

 antecedent debt owed by the Debtors to the Defendant before the Transfer was made.

                19.     Each of the Transfers was made while the Debtors were insolvent. The

 Debtors are presumed to be insolvent during the 90 days preceding the Petition Date pursuant to

 11 U.S.C. § 547(f).

                20.     Each of the Transfers enabled the Defendant to receive more than the

 Defendant would have received if (i) the transfers and/or payments had not been made, and

 (ii) the Defendant received payment on account of the debt paid by each of the Transfers to the

 extent provided by the Bankruptcy Code.

                21.     As of the date hereof, the Defendant has not returned any of the Transfers

 to the Plaintiff.

                22.     The Plaintiff is entitled to an order and judgment under 11 U.S.C. § 547

 that the Transfers are avoided.

                              SECOND CLAIM FOR RELIEF
                      (FOR RECOVERY OF PROPERTY -- 11 U.S.C. § 550)

                23.     Plaintiff repeats and realleges the allegations contained in each preceding

 paragraph of the Complaint as though set forth fully herein.

                24.     As the Defendant is the initial, immediate, or mediate transferee of the

 Transfers, the Plaintiff is entitled to recover for the estate the proceeds or value of the Transfers

 under section 550 of the Bankruptcy Code.

7873446 V1                                         5
                Case 20-50771-BLS          Doc 1       Filed 07/28/20   Page 6 of 7



               25.     As alleged above, Plaintiff is entitled to avoid the Transfers under

 11 U.S.C. § 547. As Defendant is the initial, immediate, or mediate transferee of the Transfers,

 Plaintiff is entitled to receive for the Estate the proceeds or value of the Transfers under

 11 U.S.C. § 550.

                WHEREFORE, Plaintiff prays for judgment as follows:

                       a.      For a determination that the Transfers are avoidable preferential

transfers under 11 U.S.C. § 547, as applicable, and that the Plaintiff is entitled to recover the

Transfers under 11 U.S.C. § 550 of the Bankruptcy Code;

                       b.      Awarding to the Plaintiff the costs of suit incurred herein,

including pre-judgment interest; and

                       c.      For such other and further relief as the Court may deem just and

proper.

Dated: July 28, 2020                        FLASTER/GREENBERG, P.C.

                                            /s/ Damien Nicholas Tancredi
                                            William J. Burnett (DE Bar No. 4078)
                                            Damien Nicholas Tancredi (DE Bar No. 5395)
                                            1007 North Orange Street, Suite 400
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 351-1910
                                            Facsimile: (302) 351-1919
                                            Email: william.burnett@flastergreenberg.com
                                                     damien.tancredi@flastergreenberg.com

                                             Proposed Counsel to Plaintiff, Alfred T. Giuliano,
                                             Chapter 7 Trustee for the Estates of Heritage Home
                                             Group, LLC, et al.




7873446 V1                                         6
              Case 20-50771-BLS   Doc 1       Filed 07/28/20   Page 7 of 7


                                  SERVICE LIST


Wayne Industries, Inc.
Attn: William D. Connor, R/A
4107 Cheyenne Drive
Archdale, NC 27263




7873446 V1                                7
